*441MEMORANDUM***
Darlene Slaughter appeals the district court’s judgment affirming the Commissioner of Social Security’s (“Commissioner”) termination of her Social Security Disability Income benefits under Title II of the Social Security Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s order upholding the Commissioner’s denial of benefits, and review for substantial evidence and legal error the Commissioner’s decision. Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir.2001). We affirm.
Slaughter’s contention that the Administrative Law Judge (“ALJ”) used the incorrect legal standard to terminate her benefits lacks merit because the ALJ determined Slaughter’s hip impairment improved based on changes in the symptoms and signs associated with her impairments. See 20 C.F.R. § 404.1594(b)(1) (2000); Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1464-65 (9th Cir.1995).
Substantial evidence supports the ALJ’s termination of benefits because Slaughter retained the residual functional capacity to perform past relevant work as a legal secretary. See 20 C.F.R. § 404.1594(b)(3) (2000) (stating that medical improvement related to ability to do work may result in termination of disability benefits); Flaten, 44 F.3d at 1464-65.
The ALJ gave specific and legitimate reasons for not according controlling weight to treating physician Tontz’s controverted opinion. See Moncada v. Chater, 60 F.3d 521, 523-24 (9th Cir.1995) (per curiam).
AFFIRMED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.